 
Exhibit 10.1
 
KATY INDUSTRIES, INC.
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 9th day of
November, 2016, between Katy Industries, Inc. (the “Company”) and Robert Guerra
(“you”).
 
RECITAL
 
WHEREAS, the operation of the Company and its affiliates are a complex matter
requiring direction and leadership in a variety of arenas, including financial,
strategic planning, regulatory, community relations and others;
 
WHEREAS, you possess certain experience and expertise that qualify you to
provide the direction and leadership required by the Company and its affiliates;
and
 
WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ you as its President and Chief Executive Officer and
you wish to accept such employment.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Company and you hereby agree as follows:
 
1.
Term of Employment

 
The term of your employment under this Agreement shall commence effective as of
November 9, 2016 (the “Effective Date”) and end on such date on which your
employment is terminated as hereafter provided.  The term of this Agreement is
hereafter referred to as the “Term.”
 
2.
Compensation

 
(a)           In full consideration for all rights and services provided by you
under this Agreement, you shall receive the compensation set forth in this
Section 2.
 
(b)           Commencing on the Effective Date, you shall receive an annual base
salary (“Base Salary”) of $400,000.00.  Base Salary payments shall be made in
accordance with the Company’s then prevailing payroll policy.  The Base Salary
referred to in this Section 2(b) shall constitute your minimum Base Salary
during the Term.  The Compensation Committee of the Board of Directors
(“Compensation Committee”) will review your performance and, in its sole and
absolute discretion, may increase your Base Salary annually.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           The Company shall not be required to actually use your services
during the Term.  You will not be permitted or authorized to act on behalf of
the Company if the Company is not utilizing your services unless specifically
authorized in writing to the contrary by the Company.  If the Company chooses
not to use your services, you shall nevertheless remain an employee until
termination; however, during any such period of time, the Company will continue
to pay your Base Salary and group health plan insurance premiums under any
Company-sponsored, fully-insured group health plan in which you
participate.  All of your obligations to the Company and the Company’s
obligations to you under this Agreement shall continue throughout the Term and
shall remain in full force and effect.  Moreover, you have an obligation to
abide by the terms of the Company’s corporate governance policies and the
Confidentiality & Inventions Assignment Agreement executed by you.
 
(d)           In addition to your Base Salary, you may be eligible to receive an
annual discretionary bonus (the “Annual Bonus”) of up to 50% of your Base Salary
(the “Target Amount”).  The actual amount of the Annual Bonus, if any, shall be
within the sole and absolute discretion of the Company’s Board of Directors
(“Board”) or the Compensation Committee and will be based on your achievement of
certain mutually agreed objectives and goals and/or your contribution to the
success of the Company’s financial and business objectives and goals for the
Company’s fiscal year with respect to which the Annual Bonus is calculated.  The
Company’s overall financial performance will also be considered in determining
whether any of the Annual Bonus is awarded and, if so, the amount.  The Annual
Bonus, if granted, is generally paid after the audited results are completed for
the relevant fiscal year.  You must remain continuously employed by the Company
through the end of the applicable fiscal year to be eligible to receive such
Annual Bonus.  For fiscal year 2016 (or any other partial year worked), you will
be eligible to receive only a proration of the Annual Bonus.  Any Annual Bonus
shall be subject to withholdings pursuant to the Company’s then applicable
policies and applicable law.
 
(e)           The Board shall consider in good faith granting you annual options
to purchase shares of common stock of the Company, subject to the terms and
conditions set forth in any applicable award agreement, in the Management Equity
Incentive Plan and in any other applicable plan or agreement.  Pursuant to the
Management Equity Incentive Plan, stock options that are exercisable into 15% of
the Company’s common stock as of the date hereof are reserved for management,
and you will be eligible as described herein, to be granted up to 1/3 of this
amount in the form of stock options (the “Opportunity”), which amount shall be
exercisable into 5% of the Company’s common stock as of the date
hereof.  Subject to the approval of the Compensation Committee, in its sole and
absolute discretion, you may be granted up to 20% of the Opportunity (e.g., an
option exercisable into 1% of the Company’s common stock as of the date hereof)
on an annual basis, based on your performance and the performance of the
Company.  Any options that are granted to you will vest over five years,
with 20% vesting after the first year anniversary of the grant date, and 5%
vesting per quarter thereafter, all subject to your remaining employed by the
Company through each such vesting date.  Other terms or details of this plan
shall be developed in the near future when the plan is put in place.
 
(f)           The Company shall extend to you the same indemnification
arrangements as are generally provided to other similarly situated Company
executives, including after termination of your employment.
 
 
2

--------------------------------------------------------------------------------

 
 
3.
Position

 
You are being employed under this Agreement in the position of President and
Chief Executive Officer.  In addition, you shall be appointed to serve as a
Director of the Company and a member of the Executive Committee of the Board of
Directors of the Company (“Board”), upon the commencement of your employment
hereunder, and shall so serve without additional compensation.  At the
expiration of the term of such initial appointment, you shall again serve as a
Director of the Company and a member of the Executive Committee of the Board, if
so re-elected or re-appointed from time to time, and shall so serve without
additional compensation; provided, however, that your failure to be sore-elected
or re-appointed shall not constitute a breach of this Agreement.  You shall
resign immediately from the Board, and all committees thereof, upon termination
of your employment hereunder.
 
4.
Duties and Performance

 
(a)           You shall have such duties and responsibilities as are
commensurate with your position, including but not limited to providing
direction and leadership in a variety of areas, such as financial, strategic
planning, regulatory, community relations, as well as providing other services
that the Company or any of its related or affiliated entities or divisions may
reasonably require.  You shall personally and diligently perform such services
on a full-time and exclusive basis, spending at least five days per week in the
Company’s facilities, including its plants and offices, or with the Company’s
vendors, customers or other business concerns (except for permitted vacation
periods and periods of illness or other incapacity).  You shall not engage in
any other business activity or serve in any industry, trade, professional,
governmental or academic position during the term of this Agreement, except as
may be expressly approved in advance by the Board in writing.
 
(b)           The foregoing restrictions shall not limit or prohibit you from
engaging in passive investment, inactive business ventures, and community,
charitable and social activities, including without limitation serving as a
member of boards of directors (or similar bodies) of entities not engaged in
competition with the Company or any of its affiliates, in each case, so long as
such activities do not interfere with your performance and obligations
hereunder, and provided, further, that you shall not serve as a member of a
board of directors of a publicly-traded company without the Board’s prior
approval (which approval shall not be unreasonably withheld).
 
(c)           You are required to read, review and observe all of the Company’s
existing policies, procedures, rules and regulations as well as those adopted by
the Company during the Term.  You will at all times perform all of the duties
and obligations required by you under this Agreement in a loyal and
conscientious manner and to the best of your ability and experience.
 
(d)           You shall be required to maintain your business office at the
Company’s headquarters in St. Louis, Missouri.  During the first six months of
the Term, you shall be required to spend at least three (3) days per week at the
Company’s headquarters in St. Louis.
 
5.
Expenses

 
To the extent you incur necessary and reasonable travel and business expenses in
the course of your employment, you shall be reimbursed for such expenses,
subject to the Company’s then current policies regarding reimbursement of such
travel and business expenses, but in any event such reimbursement shall be paid
promptly, and shall be subject to Sections 7, 8, 9 and 10 below.
 
 
3

--------------------------------------------------------------------------------

 
 
6.
Other Benefits

 
During the Term, you shall be entitled to participate in all employee benefit
plans to the same extent generally available to other similarly situated Company
executives.  Such participation shall be subject to (i) the terms of the
applicable plan documents, (ii) generally applicable policies of the Company,
and (iii) the discretion of the Board or any administrative or other committee
provided for in or contemplated by such plan.  The Company shall have the right
to terminate or change any such plan at any time.
 
7.
Electronic and Other Company Equipment and Supplies

 
The Company will issue you a company computer, and the Company will either issue
you a cellular telephone or reimburse you for use of your cellular telephone
phone for work purposes.  You agree that any cellular telephone, storage media,
computer, technology system, email or handheld device used to conduct the
Company’s business, or any property situated on the Company’s premises and owned
by the Company, including without limitation, flash drives, hard drives, disks
and other storage media, filing cabinets or other work areas, are subject to
inspection, review and monitoring by the Company personnel at any time with or
without notice.  You understand that it is your responsibility to comply with
the Company’s policies governing use of the Company’s documents and the
Internet, email, telephone and technology systems to which you will have access
in connection with your employment.  Upon separation from the Company, you agree
to return any Company-owned devices and/or to permit the Company to inspect any
personally-owned devices used to conduct the Company’s business to ensure all of
the Company’s documents and information have been removed.
 
8.
Travel Expenses

 
During the Term, the Company shall reimburse you for coach travel to and from
your home in Dallas, Texas to St. Louis, Missouri, limited to no more than two
one-way flights per week (unless otherwise authorized by the Compensation
Committee), subject to reasonable substantiation and documentation as may be
specified by the Company from time to time.  Company shall also reimburse you
for coach travel to any other location reasonably necessary for Company
business, subject to reasonable substantiation and documentation as may be
specified by the Company from time to time.
 
9.
Living Expenses

 
During the Term, the Company shall reimburse you for a hotel room at the
Marriott Courtyard Plaza while you are in St. Louis, Missouri, until you are
able to rent an apartment in St. Louis, but in any event for no more than three
(3) months.  During the Term, and for so long as you rent an apartment in St.
Louis, the Company shall pay you $2,000 per month for rental assistance;
provided that if you are terminated by the Company before the end of any lease
term, the Company shall either continue to provide the rental assistance until
the end of the lease term, or pay any lease termination fees/charges, as
determined by the Company in its sole discretion.
 
 
4

--------------------------------------------------------------------------------

 
 
10.
Automobile

 
During the Term, the Company shall lease a car for your use in St. Louis,
Missouri, not to exceed $500 per month.
 
11.
Vacation and Paid Holidays

 
(a)           You will be entitled to four (4) weeks of paid vacation each year
in accordance with the normal vacation policies of the Company in effect from
time to time, to be taken at such times and intervals as shall be determined by
you, subject to the reasonable business needs of the Company.  You shall be
entitled to cash compensation in lieu of vacation time not taken during the term
hereof only to the extent approved by the Board or its designee in writing.
 
(b)           You shall be entitled to all paid holidays allowed by the Company
to its full-time employees in the United States.
 
12.
Protection of the Company’s Interests

 
During your employment you will acquire confidential information regarding the
Company’s business.  The Company takes the protection of its confidential
information very seriously.  For this reason, your employment is conditioned
upon your signing and returning the Company’s Confidentiality & Invention
Assignment Agreement, a copy of which is attached as Exhibit A.
 
13.
Termination of Employment

 
(a)           By the Company for Cause.  At any time during the Term, the
Company may terminate your employment and this Agreement for Cause, which shall
include, but not be limited to, a good-faith determination by the Company that
you:
 
 
(i)
willfully failed to perform, or acted with gross negligence in the performance
of your material duties and responsibilities to the Company and its affiliates;

 
 
(ii)
materially breached a material provision of this Agreement or any other
agreement between you and the Company;

 
 
(iii)
committed, were convicted of, or pled no contest to a felony or crime involving
dishonesty or moral turpitude;

 
 
(iv)
materially breached a duty of loyalty;

 
 
(v)
failed to follow any lawful and material directive of the Company.

 
Prior to any termination under clauses (i), (ii), (iv) or (v), the Company shall
provide written notice to you describing the nature of such event or condition,
and you shall, thereafter, have ten (10) business days from receipt of such
notice to cure such event or condition.  If you cure the event or condition to
Company’s reasonable satisfaction, you shall not be terminated.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           By the Company Without Cause.  The Company may terminate your
employment and this Agreement at any time without Cause and such termination
shall not be deemed a breach by the Company of any term of this Agreement or any
other duty or obligation, expressed or implied, which the Company may owe to you
pursuant to any principle or provision of law.
 
(c)           By You Without Good Reason.  Other than in connection with a
termination for Good Reason (as defined below), you may terminate your
employment hereunder at any time upon thirty (30) days written notice to the
Company.  In the event of a termination pursuant to this Section 13(c), the
Board may elect to waive the period of notice, or any portion thereof, and if
the Board so elects, the Company will pay your Base Salary for the notice period
(or for any remaining portion of the period).
 
(d)           By You with Good Reason.  You may terminate your employment for
Good Reason after the occurrence, without your consent of any of the conditions
described below, provided that you give written notice to the Company of the
condition within thirty (30) days of the occurrence of the condition, and
provided further that the Company shall have ninety (90) days to remedy the
condition and, if the condition is not so remedied, that you terminate your
employment hereunder within thirty (30) days thereafter.  For purposes of this
Agreement, “Good Reason” shall mean and refer to:
 
 
(i)
material diminution in your duties, authority or responsibilities, including if
the Company elects not to use your services, but to continue your employment
under Section 2(c);

 
 
(ii)
any reduction of your Base Salary as in effect on the Effective Date; or

 
 
(iii)
a material breach of any material provision to this Agreement.

 
(e)           Termination on Death.  In the event of your death during the term
of this Agreement, this Agreement and your employment shall terminate as of the
date of your death.
 
(f)           By the Company on Account of Disability.  In the event of your
Disability during the term of this Agreement, the Company has the right to
terminate this Agreement and your employment.  “Disability” shall mean that you
are either:
 
 
(i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, provided you are not able to perform your duties with our without a
reasonable accommodation as required by law, or

 
 
(ii)
by reason of any physical or mental impairment you have not performed the
material duties of your job, with or without a reasonable accommodation as
required by law.

 
 
6

--------------------------------------------------------------------------------

 
 
The existence of a Disability under clause (i) above shall be determined by a
physician mutually agreed upon by you and the Company.  If you and the Company
are unable to agree on such a physician, you and the Company shall each appoint
one physician and those two physicians shall appoint a third physician who shall
make the determination of whether you have a Disability.  You shall cooperate
and make yourself available for any medical examination requested by the Company
with respect to any determination of your Disability within 10 days of such a
request.  Nothing in this Section 13 shall be deemed to limit your rights under
the Americans with Disabilities Act, the Family Medical Leave Act, and/or any
other federal or state law related to disability.
 
(g)           Outplacement support.  Upon termination of this Agreement pursuant
to Sections 13(b), (d) or (f), the Company will pay directly to your
outplacement service provider up to a total of $5,000 for outplacement support
given to you at any time from the date of termination up to and including a
period of six (6) months after your termination, provided that the service
provider of the outplacement support invoices the Company directly.
 
14.
Termination of Obligations and Severance Payments

 
In the event of the termination of your employment and this Agreement pursuant
to Section 13, all obligations of the Company to you under this Agreement shall
immediately terminate except as provided in this Section 14 and Section 15(v),
and you shall be entitled to receive the amounts or benefits set forth below.
 
(a)           For Cause or Without Good Reason.  If your employment terminates
pursuant to Sections 13(a) or 13(c):  the Company shall have no further
obligation to you, other than (i) to pay you your Base Salary earned and unpaid
through the date of termination, payable in accordance with the normal payroll
practices of the Company and in accordance with the law, (ii) to reimburse you
for expenses accrued and payable hereunder through the date of termination, and
(iii) to provide such other compensation and benefits as may be provided in
applicable plans, programs and agreements, or as required by law (subsections
(i) through (iii) hereunder are hereafter referred to as “Accrued Benefits”).
 
(b)           Without Cause or with Good Reason.  If your employment terminates
pursuant to Sections 13(b) or 13(d):
 
 
(i)
The Company shall pay your Accrued Benefits.

 
 
(ii)
If the termination of your employment pursuant to Section 13(b) or 13(d) occurs
after the six (6) month anniversary of your employment by the Company, and
subject to the release and post-termination requirements set forth in
Section 14(d) hereof, (A) the Company shall continue to pay you your Base Salary
at the rate in effect on the date of termination for a period of six (6) months
from the date of termination, and (B) to the extent you timely elect and remain
eligible for continuing group health care coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) the Company shall pay your
COBRA medical premiums for a period of six (6) months from the date of
termination.

 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Death or Disability.  If your employment terminates pursuant to
Sections 13(e) or (f):
 
 
(i)
The Company shall pay you (or in the case of death, to your designated
beneficiary or, if no beneficiary has been designated, to your estate
(“Heirs”)), the Accrued Benefits.

 
 
(ii)
In the event of the termination of your employment pursuant to Section 13(e)
or 13(f) after the six (6) month anniversary of your employment by the Company,
and subject to the release and post-termination requirements set forth in
Section 14(d) hereof, (A) the Company shall continue to pay you (or your Heirs
if applicable) your Base Salary at the rate in effect on the date of termination
for a period of six (6) months from the date of termination, and (B) the Company
shall pay an lump sum to you (or your Heirs) equal to the amount of your COBRA
medical premiums for a period of six (6) months from the date of termination.

 
(d)           Release and Breach of Post-Termination
Obligations.  Notwithstanding the foregoing:
 
 
(i)
No amounts or benefits shall become available under Section 14(b)(ii),  or
14(c)(ii) unless, within 65 days following the termination, you (or your Heirs
if applicable) first execute and do not thereafter properly revoke an agreement
pursuant to which you release claims against the Company, which release shall be
in the form provided by the Company.

 
 
(ii)
In the event that you materially breach any of your material post-employment
obligations in this Agreement or your Employee Confidentiality & Inventions
Agreement, the Company’s obligation, if any, to make payments under Section 14,
shall, to the extent not provided by law, immediately and permanently cease and
you shall not be entitled to any such payments or benefits.

 
15.
General Provisions

 
(a)           Entire Agreement.  This Agreement, together with the agreements
referenced herein, including the Confidentiality & Invention Assignment
Agreement, supersedes all prior or contemporaneous agreements and statements,
whether written or oral, concerning the terms of your employment with the
Company, and no amendment or modification of these agreements shall be binding
unless it is set forth in writing signed by both the Company and you.  To the
extent that this Agreement conflicts with any of the Company’s policies,
procedures, rules or regulations, this Agreement shall supersede the other
policies, procedures, rules or regulations.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Use of Employee’s Name.  The Company shall have the right, but not
the obligation, to use your name, voice or likeness during the Term for any
publicity or advertising purpose relating solely to the Company, provided that
you shall have the right to review and approve the publicity or advertising
prior to any such use.
 
(c)           Assignment.  The Company may assign this Agreement or all or any
part of its rights under this Agreement to any entity which succeeds to all or
substantially all of the Company’s stock or assets (whether by merger,
acquisition, consolidation, reorganization or otherwise) or which the Company
may own substantially, after which the Company shall have no remaining liability
under this Agreement and all references to the Company shall instead be deemed
to refer to such assignee, and this Agreement shall inure to the benefit of such
assignee.
 
(d)           No Conflict with Prior Agreements.  You represent to the Company
that neither your commencement of employment under this Agreement nor the
performance of your duties under this Agreement conflicts or will conflict with
any contractual or legal commitment on your part to any third party, nor does it
or will it violate or interfere with any rights of any third party.
 
(e)           Successors.
 
 
(i)
This Agreement is personal to you and without the prior written consent of the
Company shall not be assignable by you.  This Agreement shall inure to the
benefit of and be enforceable by your legal representatives.

 
 
(ii)
Subject to subsection (c), this Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, including any successor
by reason of merger, sale of all or substantially all of the assets of the
Company or by operation of law.

 
(f)           Waiver.  No waiver by either party of any breach by the other
party of any provision or condition of this Agreement shall be deemed a waiver
of any similar or dissimilar provision or condition at the same or any prior or
subsequent time.
 
(g)           Prevailing Law.  Nothing contained in this Agreement shall be
construed so as to require the commission of any act contrary to law and
wherever there is any conflict between any provision of this Agreement and any
present or future statute, law, ordinance or regulation, the latter shall
prevail, but in such event the provision of this Agreement affected shall be
curtailed and limited only to the extent necessary to bring it within legal
requirements.
 
(h)           Expiration.  This Agreement does not constitute a commitment of
the Company with regard to your employment, express or implied, other than to
the extent expressly provided for herein.  Upon expiration of the Term of this
Agreement, it is the contemplation of both parties that your employment with the
Company shall cease, and that neither the Company nor you shall have any
obligation to the other with respect to your continued employment, except as
otherwise set forth in this Agreement.
 
(i)           Choice of Law.  Except to the extent governed by federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Missouri without regard to conflict of law principles.
 
 
9

--------------------------------------------------------------------------------

 
 
(j)           Immigration.  In accordance with the Immigration Reform and
Control Act of 1986, employment under this agreement is conditioned upon
satisfactory proof of your identity and legal ability to work in the United
States.
 
(k)           Arbitration.  All disputes relating to your employment (or its
termination), including disputes relating to this Section and this Agreement,
shall be resolved by final and binding arbitration in accordance with this
Section.  The arbitration will be conducted by an impartial arbitrator
experienced in employment law selected from the JAMS panel of arbitrators in
accordance with JAMS then current employment arbitration rules (except as
otherwise provided in this Section).  You understand that the Company and you
are waiving the right to institute a court action, except for requests for
injunctive relief pending arbitration, and understand that the Company and you
are giving up any right to a jury trial.  The arbitrator’s award and opinion
shall be in writing and in the form typically rendered in labor and employment
arbitrations.
 
The Company will pay any filing fee and the fees and costs of the arbitrator,
unless you initiate the claim, in which case you only will be required to
contribute an amount equal to the filing fee for a claim initiated in a court of
general jurisdiction in the State of Missouri.  The arbitrator shall award
attorneys’ fees and costs to the prevailing party, unless prohibited by
applicable law.  This arbitration obligation shall not prohibit the Company or
you from filing a claim with an administrative agency (e.g., the EEOC), nor does
it apply to claims for workers’ compensation or unemployment benefits, or claims
for benefits under an employee welfare or pension plan that specifies a
different dispute resolution procedure.  The arbitration shall take place in St.
Louis, Missouri or the city in which you were last employed by the Company,
unless the Company and you agree otherwise.
 
(l)           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under existing or future laws effective during
the term of this Agreement, such provisions shall be fully severable, the
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal and enforceable.
 
(m)           Legal Counsel.  You acknowledge that you have been given the
opportunity to consult with legal counsel or any other advisor of your own
choosing regarding this Agreement.
 
(n)           Right to Negotiate.  You hereby acknowledge that you have been
given the opportunity to participate in the negotiation of the terms of this
Agreement.  You acknowledge and confirm that you have read this Agreement and
fully understand its terms and contents.
 
(o)           Services Unique.  You recognize that the services being performed
by you under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character giving them a peculiar value, the loss of which cannot be
reasonably or adequately compensated for in damages in the event of a breach of
this Agreement by you (particularly, but without limitation, with respect to the
provisions hereof relating to the exclusivity of your services and the
provisions of the Confidentiality & Invention Assignment Agreement).
 
 
10

--------------------------------------------------------------------------------

 
 
(p)           Injunctive Relief.  In the event of a breach of or threatened
breach of the provisions of this Agreement regarding the exclusivity of your
services or a breach of the Confidentiality & Invention Assignment Agreement,
you agree that any remedy of law would be inadequate.  Accordingly you agree
that the Company is entitled to obtain injunctive relief for such breaches or
threatened breaches.  The injunctive relief provided for in this Section is in
addition to, and is not in limitation of, any and all other remedies at law or
in equity otherwise available to the applicable party.  The parties agree to
waive the requirement of posting a bond in connection with a court or
arbitrator’s issuance of an injunction.
 
(q)           Remedies Cumulative.  The remedies in this Agreement are not
exclusive, and the parties shall have the right to pursue any other legal or
equitable remedies to enforce the terms of this Agreement.
 
(r)           Headings.  The headings set forth herein are included solely for
the purpose of identification and shall not be used for the purpose of
construing the meaning of the provisions of this Agreement.
 
(s)           Section 409A.  It is intended that all of the severance payments
payable under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”) and this Agreement will be construed in a manner that complies
with Section 409A.  If any amounts that become due under Section 14 constitute
“nonqualified deferred compensation” within the meaning of Section 409A, payment
of such amounts shall not commence until you incur a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h).  If, at the time
of your separation from service, you are a “specified employee” (under Internal
Revenue Code Section 409A), any benefit as to which Section 409A penalties could
be assessed that becomes payable to you on account of your “separation from
service” (including any amounts payable pursuant to the preceding sentence) will
not be paid until after six months and one day after your separation from
service (the “409A Suspension Period”).  Within 14 calendar days after the end
of the 409A Suspension Period, you shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence, together with
interest on them for the period of delay at a rate not less than the average
prime interest rate published in the Wall Street Journal on any day chosen by
the Company during that period.  Thereafter, you shall receive any remaining
benefits as if there had not been an earlier delay.  The preceding provision
shall not be construed as a guarantee by the Company of any particular tax
effect to you under this Agreement.  The Company shall not be liable to you for
any payment made under this Agreement which is determined to result in
additional tax, penalty or interest under Section 409A, nor for reporting in
good faith any payment as an amount includible in gross income under
Section 409A.
 
(t)           Section 280G.  In the event that any payment or benefit received
or to be received by you pursuant to this Agreement or under any other
agreement, contract, award, arrangement, etc. (collectively, the “Payments”)
would result in a “parachute payment” as described in Section 280G of the
Internal Revenue Code of 1986, as amended (or any successor provision),
notwithstanding the other provisions of this Agreement, or any other agreement,
contract, award, arrangement, etc., such Payments shall not, in the aggregate,
exceed the maximum amount that may be paid to you without triggering golden
parachute penalties under Section 280G and related provisions of the Internal
Revenue Code, as determined in good faith by the Company’s independent
auditors.  If any benefits must be cut back to avoid triggering such penalties,
they shall be cut back in the priority order designated by the Company.  If an
amount in excess of the limit set forth in this subsection (t) is paid to you,
you shall repay the excess amount to the Company on demand, with interest at the
rate provided for in Internal Revenue Code Section 1274(b)(2)(B) (or any
successor provision).  The Company and you agree to cooperate with each other in
connection with any administrative or judicial proceedings concerning the
existence or amount of golden parachute penalties.  The foregoing reduction,
however, shall only apply if it increases the net amount you would realize from
Payments, after payment of income and excise taxes on such Payments.
 
 
11

--------------------------------------------------------------------------------

 
 
(u)           Withholding.  All payments made by the company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law.
 
(v)           Survivability.  The provisions of Sections 2(f), 14 and 12 shall
survive the termination or expiration of this Agreement.
 
16.
Notices

 
All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:
 
To the Company:
Katy Industries, Inc.
11840 Westline Industrial Drive
Suite 200
St. Louis, MO 63146
Attention:  Chief Financial Officer
   
To You:
Mr. Robert Guerra
602 Terrace Lane
Colleyville, TX 76034
 

 
Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.
 
Signature page follows.
 
 
12

--------------------------------------------------------------------------------

 
 

ACCEPTED AND AGREED TO:             The Company  
Employee
        KATY INDUSTRIES, INC.             By:
/s/ Charles Asfour 
 
/s/ Robert Guerra 
     
Robert Guerra
        Date:  November 9, 2016  
Date:  November 9, 2016

 
 
13

--------------------------------------------------------------------------------

 


EXHIBIT A
 
EMPLOYEE CONFIDENTIALITY & INVENTION ASSIGNMENT AGREEMENT
 
In consideration of, and as a condition of my employment or continued employment
with Katy Industries, Inc. (the “Company”), the undersigned employee hereby
represents to, and agrees with the Company as follows:
 
1.           Purpose of Agreement
 
I understand that the Company is engaged in a continuous program of research,
development, production and marketing in connection with its business.  I
understand that it is critical for the Company to preserve and protect its
“Confidential Information” (as defined below), its rights in “Inventions” (as
defined below) and all related intellectual property rights.  I acknowledge and
agree that in the course of my employment with the Company, I may gain access to
certain Confidential Information, inventions, works of authorship and other
types of proprietary subject matter that comprise valuable, special and unique
assets of the Company’s business, which would constitute good and valuable
consideration in support of my obligations made under this Employee
Confidentiality & Invention Assignment Agreement (this “Agreement”).  Access to
the foregoing is granted to me only for the purpose of enabling me to perform my
duties for the Company.  I agree that the Company has an identifiable interest
in protecting its rights and ownership of the foregoing, as well as all
associated intellectual property rights (including, without limitation, its
patents, copyrights, trademarks and trade secrets).  Accordingly, I am entering
into this Agreement as a condition of my employment or continued employment with
the Company, whether or not I am expected to create Inventions of value for the
Company.
 
2.           Disclosure of Inventions
 
Without further compensation, I will promptly disclose in confidence to the
Company all “Inventions” (as defined below) that I create, make, conceive,
develop, improve or reduce to practice, either alone or jointly with others,
during my Period of Employment.  “Inventions” means all inventions,
improvements, ideas, designs, copyrightable subject matter, original works of
authorship, techniques, methods, formulas, processes, compositions of matter,
computer code, software programs, compilations, discoveries, data, documents,
and trade secrets that I create, make, conceive, develop, improve or reduce to
practice, either alone or jointly with others, whether or not in the course of
my employment, and whether or not patentable, copyrightable or protectable as
trade secrets.  “Period of Employment” means the entire duration of my
employment with the Company, including not only hours worked at the Company’s
facilities and working on the Company’s business away from the facilities, but
also non-working off-hours such as weekends and other time spent outside of the
office and not performing Company work (such as during parental leave, vacations
and sabbaticals).
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Work for Hire; Assignment of Inventions
 
I acknowledge and agree that any copyrightable works prepared by me within the
scope of my employment are “works for hire” under the Copyright Act and that the
Company will be considered the author and owner of such copyrightable works.  I
agree that all Inventions that I create, make, conceive, develop, improve or
reduce to practice during the Period of Employment, whether or not in the course
of my employment, that:  (i) are developed using equipment, supplies, facilities
or trade secrets of the Company; (ii) result from any work performed by me for
the Company; or (iii) relate to the Company’s business or actual or demonstrably
anticipated research or development (the “Assigned Inventions”), will be the
sole and exclusive property of the Company.  I hereby irrevocably assign, and
agree to assign, the Assigned Inventions to the Company, in perpetuity and
without any limitation or reservation of rights.  I understand that this
assignment is intended to, and does, extend to subject matters currently in
existence, those in development, as well as those which have not yet been
created.  Attached hereto as Exhibit A is a list describing all inventions,
original works of authorship, developments and trade secrets which were made by
me or acquired by me prior to the date of this Agreement, which belong to me and
which are not assigned to the Company (“Prior Inventions”).  If no such list is
attached, I agree that it is because no such Prior Inventions exist.  I
acknowledge and agree that if I use any of my Prior Inventions in the scope of
my employment, or include them in any product or service of the Company, I
hereby grant to the Company a perpetual, irrevocable, nonexclusive, world-wide,
royalty-free license to use, disclose, make, sell, copy, distribute, modify and
create works based on, perform or display such Prior Inventions and to
sublicense third parties with the same rights.
 
4.           Assignment of Other Rights
 
In addition to the foregoing assignment of Assigned Inventions to the Company, I
hereby irrevocably transfer and assign to the Company:  (i) all worldwide
patents, patent applications, copyrights, trade secrets and other intellectual
property rights, including but not limited to rights in databases, in any
Assigned Inventions, along with any registrations of or applications to register
such rights; and (ii) any and all Moral Rights (as defined below) that I may
have in or with respect to any Assigned Inventions.  I also hereby forever waive
and agree never to assert any and all Moral Rights I may have in or with respect
to any Assigned Inventions, even after termination of my work on behalf of the
Company.  “Moral Rights” mean any rights to claim authorship of or credit on any
Assigned Inventions, to object to or prevent the modification or destruction of
any Assigned Inventions or Prior Inventions licensed to Company under Section 3,
or to withdraw from circulation, control the publication or distribution of any
Assigned Inventions or Prior Inventions licensed to Company under Section 3, and
any similar right, existing under judicial or statutory law of any country or
subdivision thereof in the world, or under any treaty, regardless of whether or
not such right is denominated or generally referred to as a “moral right.”
 
5.           Assistance/Power to Act
 
I agree to assist the Company in every proper way to obtain for the Company and
enforce patents, copyrights, trade secret rights and other legal protections for
the Company’s Assigned Inventions in any and all countries.  I will execute any
documents that the Company may reasonably request for use in obtaining or
enforcing such patents, copyrights, trade secrets and other legal
protections.  My obligations under this paragraph will continue beyond the
termination of my employment with the Company, provided that the Company will
compensate me at a reasonable rate after such termination for time or expenses
actually spent by me at the Company’s request on such assistance.  I appoint the
duly authorized officers and agents of the Company as my attorneys-in-fact to
execute documents on my behalf for this purpose.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Confidential Information
 
I understand that my employment by the Company creates a relationship of
confidence and trust with respect to any information of a confidential or secret
nature that may be disclosed to me or created, discovered, received or learned
by me that relates to the business of the Company or to the business of any
parent, subsidiary, affiliate, customer, supplier or vendor of the Company, or
any other party with whom the Company agrees to hold information in confidence
(“Confidential Information”).  Confidential Information covered by this
Agreement includes, without limitation:  (i) trade secrets; (ii) proprietary
information that does not rise to the level of a statutorily protectable trade
secret that is made the property of the Company through positive operation of
law in the form of this mutual agreement of the parties; and (iii) information
that is otherwise legally protectable.  Examples of Confidential Information
include, but are not limited to:  the identity of and information regarding
clients, prospective clients, vendors, prospective vendors; financial
information, reports and forecasts; inventions, improvements and other
intellectual property; know-how; designs, processes or formulae; software;
computer code, algorithms, techniques and models relating to risk management,
financial analysis and investment strategies; market or sales information or
plans; and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of the Company, and other information
of commercial value that is not known generally or publicly outside of their
respective businesses or the businesses of the Company.  The foregoing are only
examples of Confidential Information.  If I am uncertain as to whether any
particular information or material constitutes Confidential Information, I shall
seek written clarification from either my direct supervisor, or if I am no
longer employed by the Company, from the Company’s officers.
 
7.           Exceptions to Confidential Information
 
Notwithstanding the definition set forth in Section 6, Confidential Information
does not include information that:  (a) was generally known to the public at the
time of disclosure, or became generally known (through no fault of mine) after
disclosure, to me; (b) was lawfully received by me from a third party without
breach of any confidentiality obligation; (c) was known to me prior to receipt
from the Company; or (d) was independently developed by me or independent third
parties without breach by me or any third party of any obligation of
confidentiality or non-use.  I understand that nothing in this Agreement
prohibits me from communicating with or reporting possible violations of law or
regulation to any federal, state or local governmental office, official, agency
or entity.
 
 
3

--------------------------------------------------------------------------------

 
 
8.           Confidentiality
 
At all times, both during my employment and after its termination, I will keep
and hold all Confidential Information in strict confidence and trust.  I will
not use, disclose, copy, reverse-engineer, distribute, gain unauthorized access
or misappropriate any Confidential Information without the prior written consent
of the Company, except as may be necessary to perform my duties as an employee
of the Company for the benefit of the Company.  Upon termination of my
employment with the Company, I will not take with me or retain any documents or
materials or copies thereof containing any Confidential Information.  I agree to
return all Confidential Information (original, hard and electronic copies) in my
possession on or before my last day of employment.  If, at the time of
termination, I have Confidential Information stored in my personal computer or
any mobile, cloud or other storage medium, I shall so advise the Company.  I
will then work with the Company to ensure that the existence, content and
location of all such information is fully disclosed to the Company, and that
such information is retrieved by the Company in a forensically sound manner and
is permanently deleted by the Company or its designee.  Upon Company request, I
will execute a document confirming my agreement to honor my responsibilities
contained in this Agreement after my departure.  Notwithstanding my
confidentiality obligations, I am permitted to disclose Confidential Information
that is required to be disclosed by me pursuant to judicial order or other legal
mandate, provided that I have given the Company prompt notice of the disclosure
requirement, and that I fully cooperate with any efforts by the Company to
obtain and comply with any protective order imposed on such disclosure.
 
9.           No Breach of Prior Agreement
 
I represent that my performance of all the terms of this Agreement and my duties
as an employee of the Company will not breach any invention assignment,
proprietary information, confidentiality or similar agreement with any former
employer or other party.  I represent that I will not bring with me to the
Company or use in the performance of my duties for the Company any documents or
materials or intangibles of a former employer or third party that are not
generally available to the public or have not been legally transferred to the
Company.
 
10.           Efforts; Duty Not to Compete During Employment
 
I understand that my employment with the Company requires my undivided attention
and effort.  As a result, during my employment, I will not, other than for the
Company, engage in any other employment, activity or business:  (i) in which the
Company is now or may hereafter become engaged; (ii) that directly competes with
the current or future business of the Company; (iii) that uses any Company
information, equipment, supplies, facilities or materials; or (iv) otherwise
conflicts with the Company’s business interest or causes, or may reasonably be
expected to cause, a disruption of its operations.
 
11.           Notification
 
I hereby acknowledge that the Company may notify third parties, including,
without limitation, customers and actual or potential employers, of the terms of
this Agreement and my responsibilities hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
12.           Restricted Activities
 
I agree that some restrictions on my activities during and after my employment
are necessary to protect the goodwill, Confidential Information, trade secrets
and other legitimate interests of the Company and its affiliates.
 
(a)           While I am employed by the Company and for the duration of the
Non-Competition Period (as defined below), I shall not, directly or indirectly,
whether as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with the Company or any of its affiliates within the
Restricted Territory.  The foregoing, however, shall not prohibit my subsequent
employment by a multi-division business or enterprise of which one division of
such business or enterprise engages in business competitive with the Company or
any of its affiliates, provided that I do not provide services of any kind,
directly or indirectly, including without limitation by providing information of
any kind, to such competing division, nor shall it prohibit me, during the
Non-Competition Period, from seeking other employment, provided such search
activities do not otherwise violate the terms of this section.  Specifically,
subject to the foregoing, I agree not to engage in any manner in any activity
that is directly or indirectly competitive with the business of the Company or
any of its Affiliates as conducted or under consideration at any time during my
employment.  Restricted activity includes without limitation accepting
employment or a consulting position with any Person who is, or at any time
within twelve (12) months prior to termination of my employment has been, a
customer of the Company or any of its Affiliates; provided my duties would be
competitive with the Company.  For the purposes of this section, the business of
the Company and its Affiliates shall include all Products and all items,
products and services that may be used in substitution for Products.
 
(b)           Recognizing the Company’s legitimate interest in maintaining a
stable workforce, I further agree that while I am employed by the Company and
during the Non-Competition Period, I will not solicit, hire or attempt to hire
any employee of the Company or any of its Affiliates, assist in such soliciting
or hiring by any Person, encourage any such employee to terminate his or her
relationship with the Company or any of its Affiliates (except while I am
employed by the Company, provided such action is taken in the good faith
performance of my duties and in the interest of the Company).  For the avoidance
of doubt, it is understood that neither (1) advertising for employment or
business in mass media not targeted at specific employees, customers or vendors
of the Company or any of its Affiliates nor (2) providing customary employment
references upon request of an employee of the Company or engaging in customary
disciplinary or other performance-related consoling sessions with employees
during the term of my employment shall constitute a breach of this section.
 
(c)           During my employment with the Company and during the
Non-Competition Period, I will not directly or indirectly solicit or otherwise
take away customers or vendors of the Company for purposes of diverting such
customer’s or vendor’s business from the Company or providing any goods or
services which are or may reasonably be considered to be competitive with those
provided by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           For the purposes of this Agreement, the “Noncompetition Period”
shall mean the period beginning on the date that my employment hereunder is
terminated and ending twelve (12) months thereafter.  “Affiliates” shall mean
all persons and entities directly or indirectly controlling, controlled by, or
under common control with the Company, where control may be by either management
authority or equity interest.  “Person” means an individual, corporation,
association, partnership, estate, trust and any other entity or organization,
other than the Company or any of its Affiliates.  “Products” means all products
planned, researched, developed, tested, manufactured, sold licensed, leased or
otherwise distributed or put into use by the Company or any of its Affiliates,
together with all services provide or planned by the Company or an of its
Affiliates, during my employment.  “Restricted Territory” means (i) any state in
the continental United States; (ii) Alaska and Hawaii; (iii) any other territory
or possession of the United States; and (iv) any other country in which any
Product has been manufactured, provided, sold or offered or promoted for sale by
the Company or any of its Affiliates at any time during my employment with the
Company or with respect to which the Company or any of its Affiliates has
devoted substantial expense in anticipation of launching into such geographic
area a portion of their business.
 
13.           Company Property
 
All materials, documents and data pertaining to the business of the Company that
I create or that come into my possession by virtue of my employment with the
Company are the property of the Company.  Upon termination of my employment
(regardless of reason), or upon request of the Company at any time, I will
deliver to the Company the originals and all copies of such documents and
materials and any other property of any nature belonging to the Company or
relating to the Company’s business in my possession or control, including all
forms of Confidential Information.
 
14.           Nondisparagement
 
I and the Company each agree not to defame the other.  However, nothing in this
subsection shall prohibit me from complying with any lawful subpoena or court
order or taking any other actions affirmatively authorized or required by law.
 
15.           Injunctive Relief
 
I understand that in the event of a breach or threatened breach of this
Agreement by me the Company may suffer irreparable harm and will therefore be
entitled to injunctive relief to enforce this Agreement.  I also understand
that, in the event of breach of this Agreement by me, the Company may pursue any
and all available legal remedies, including monetary damages.
 
16.           Governing Law; Severability
 
This Agreement will be governed by and construed in accordance with the laws of
the State of Missouri, without giving effect to its laws pertaining to conflict
of laws.  I consent to and waive any objection to the personal jurisdiction of,
and venue in, the state and federal courts located in Missouri.  If any clause
or provision of this Agreement is determined by any court or arbitrator of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such clause or provision will be enforced to the maximum extent possible given
the intent of the parties hereto.  If such clause or provision cannot be so
enforced, such clause or provision shall be stricken from this Agreement, and
the remainder of this Agreement shall be enforced as if such invalid, illegal or
unenforceable clause or provision had (to the extent not enforceable) never been
contained in this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
17.           Counterparts
 
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered will be deemed an original, and all of which together
shall constitute one and the same agreement.
 
18.           Entire Agreement
 
This Agreement and the documents referred to herein, together with the
Employment Agreement, constitute the entire agreement and understanding of the
parties with respect to the subject matter of this Agreement, and supersede all
prior understandings and agreements, whether oral or written, between or among
the parties hereto with respect to the specific subject matter hereof; provided,
however, that the non-solicitation, confidentiality and other restrictive
covenants contained in this Agreement shall be in addition to, and not in lieu
of, and shall not in any way limit or be limited by, any restrictive covenant
covering similar subject matter contained in any other agreement to which I am a
party.
 
19.           Amendment and Waivers
 
This Agreement may be amended only by a written agreement executed by me and an
officer of the Company.  No amendment of or waiver of, or modification of any
obligation under this Agreement will be enforceable unless set forth in writing
signed by the party against which enforcement is sought.  Any amendment effected
in accordance with this section will be binding upon all parties hereto and each
of their respective successors and assigns.  No delay or failure to require
performance of any provision of this Agreement shall constitute a waiver of that
provision as to that or any other instance.  No waiver granted under this
Agreement as to any one provision herein shall constitute a subsequent waiver of
such provision or of any other provision herein, nor shall it constitute the
waiver of any performance other than the actual performance specifically waived.
 
20.           Successors and Assigns; Assignment
 
Except as otherwise provided in this Agreement, this Agreement, and the rights
and obligations of the parties hereunder, will be binding upon and inure to the
benefit of their respective successors, assigns, heirs, executors,
administrators and legal representatives.  The Company may assign any of its
rights and obligations under this Agreement.  No other party to this Agreement
may assign, whether voluntarily or by operation of law, any of its rights and
obligations under this Agreement, except with the prior written consent of the
Company.
 
21.           Further Assurances
 
The parties agree to execute such further documents and instruments and to take
such further actions as may be reasonably necessary to carry out the purposes
and intent of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
22.           DTSA
 
Notwithstanding my confidentiality obligations set forth in this Agreement, I
understand that, pursuant to the Defend Trade Secrets Act of 2016, I will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that:  (A) is made (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. I
also understand that if I file a lawsuit for retaliation by the Company for
reporting a suspected violation of law, I may disclose the trade secret to my
attorney and use the trade secret information in the court proceeding, if I
(A) file any document containing the trade secret under seal; and (B) do not
disclose the trade secret, except pursuant to court order.
 
Katy Industries, Inc.:
Employee:
   
By:
 
Name:
 
Title:
 
Date:
___________________________
(signature)
___________________________
 
___________________________
 
___________________________
By:
 
Name:
 
Title:
 
Date:
_________________________________
(signature)
_________________________________
 
_________________________________
 
_________________________________

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LIST OF PRIOR INVENTIONS
 
Title
Date
Identifying Number
or Brief Description

 
 
 
 
 
 
 

 
______ No inventions or improvements
 


Signature of Employee:
 
____________________________


 
Print Name of Employee:
 
____________________________
 
 
Date:  ____________________
 
 
9

--------------------------------------------------------------------------------